t c summary opinion united_states tax_court lisa r coleman petitioner v commissioner of internal revenue respondent docket nos 12085-07s 16591-07s filed date lisa r coleman pro_se scott b burkholder for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for and respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively respondent disallowed petitioner’s claimed deductions for schedule a taxes of dollar_figure and her dollar_figure charitable_contribution_deduction for for respondent disallowed petitioner’s claimed dollar_figure theft_loss deduction her dollar_figure mortgage interest_deduction and dollar_figure of her claimed dollar_figure charitable_contribution_deduction for and respondent concedes that petitioner is entitled to deductions for charitable_contributions of dollar_figure2 1petitioner’s dollar_figure charitable_contribution_deduction included a dollar_figure carryover from petitioner neither argued nor established that she had a dollar_figure carryover from petitioner is deemed to have conceded the issue see 89_tc_46 see also stutsman v commissioner tcmemo_1961_109 and cases cited therein 2the dollar_figure figure consists of amounts evidenced by copies of checks numbered and payable to bethel pentecostal church bethel that total dollar_figure copies of checks numbered and payable to bishop martin and sister cascada that total dollar_figure and copies of checks numbered and payable to various persons who performed services for the church that total dollar_figure and dollar_figure and schedule a taxes of dollar_figure and dollar_figure respectively the issues remaining for decision are whether petitioner is entitled to claim charitable_contribution deductions in excess of those respondent allowed entitled to claim a mortgage interest_deduction of dollar_figure for entitled to claim a theft_loss deduction of dollar_figure for and liable for the accuracy-related_penalty for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petitions were filed petitioner resided in california charitable_contributions during the years at issue petitioner was employed as a law enforcement technician with the los angeles county sheriff’s department she also served as the pastor of bethel which is a member church of mount sinai holy church of america inc 3the dollar_figure figure consists of amounts evidenced by copies of checks numbered and payable to bethel that total dollar_figure copies of checks numbered and payable to various charities that total dollar_figure copies of checks numbered and payable to various persons who provided services for bethel that total dollar_figure copies of checks numbered and payable to bishop t martin and thomas martin that total dollar_figure and dollar_figure that was allowed by respondent’s revenue_agent during the examination of petitioner’s return petitioner made expenditures on behalf of bethel by cash or check for example petitioner purchased a 15-passenger van for use by bethel so that she could pick up church members for sunday school and morning worship the van bears bethel’s name and is parked on bethel’s premises but it is titled in petitioner’s name in addition petitioner purchased a foot black rod sic iron fence that runs the perimeter of bethel’s property on petitioner’s schedules a itemized_deductions attached to her form sec_1040 u s individual_income_tax_return petitioner claimed deductions for charitable_contributions of dollar_figure and dollar_figure for and respectively as reflected on petitioner’s schedule a her charitable_contribution_deduction consisted of gifts by cash or check of dollar_figure gifts other than by cash or check of dollar_figure and a dollar_figure carryover from as reflected on petitioner’s schedule a her charitable_contribution_deduction consisted of gifts by cash or check of dollar_figure and gifts other than by cash or check of dollar_figure in the notices of deficiency for and respondent disallowed cash contributions of dollar_figure and dollar_figure respectively respondent disallowed petitioner’s claimed cash contributions because petitioner did not verify that the amounts shown were contributions and paid therefore the amounts are not deductible mortgage interest_deduction on date letters of administration were filed naming petitioner as the legal_representative of her mother’s estate petitioner’s mother lula mae coleman died intestate on date in petitioner made some payments to the entities holding mortgages on her parent’s home at e newfield st petitioner however has lived in her home at e 90th for over years and resided at her e 90th home during on petitioner’s schedule a she claimed an dollar_figure mortgage interest_deduction for the interest_paid with respect to the mortgages on her parent’s home at e newfield st respondent disallowed petitioner’s claimed mortgage interest_deduction because she did not establish that the amount was her interest_expense and that she paid it theft_loss deduction on date petitioner filed an incident report for a burglary at bethel on the incident report the police officer recorded petitioner’s statement that two computers including monitors and printers worth dollar_figure were stolen petitioner also submitted a supplementary loss report on which she claimed a total additional loss of dollar_figure petitioner claimed that the additional loss items consisted of musical equipment chaffing dishes roasters a t v computer equipment food clothes toys and cases of paper on petitioner’s schedule a petitioner described the event as a home burglary in which various household_items with a basis of dollar_figure and a dollar_figure fair_market_value were stolen petitioner claimed a dollar_figure total theft_loss that respondent disallowed because she did not establish that a theft occurred and that she sustained a loss discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions see sec_7491 petitioner has not alleged that sec_7491 applies and she has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on her ii charitable_contribution deductions petitioner testified that bethel was in need of repairs when she received it and that she put a lot of money into the church because i think that that’s my responsibility as the pastor of the church to make sure that the church is functioning and in decent order according to petitioner she had to rent equipment charge things to her home depot account and hire men to perform repairs she had to pay that on behalf of the church because the church did not have a fund in order to do that that’s where her contributions came from unreimbursed expenditures made incident to the rendition of services to a qualifying charitable_organization may constitute a deductible contribution 76_tc_178 affd 676_f2d_35 2d cir mccollum v commissioner tcmemo_1978_435 miller v commissioner tcmemo_1975_279 sec_1_170a-1 income_tax regs but deductions for charitable_contributions are allowed only if verified under regulations prescribed by the secretary sec_170 a monetary contributions of less than dollar_figure in pertinent part sec_1_170a-13 income_tax regs provides that separate contributions of less than dollar_figure are not subject_to the contemporaneous written acknowledgment requirement of sec_170 regardless of whether the sum of the contributions to an organization equals dollar_figure or more rather monetary charitable_contributions of less than dollar_figure must be substantiated by a canceled check a receipt from the organization that shows the name of the donee the date of the contribution and the amount thereof or other reliable written records that show the name of the donee the date of the contribution and the amount thereof sec_1_170a-13 income_tax regs a letter or other communication from the organization that acknowledges the receipt of a contribution and that shows the date and amount thereof constitutes a receipt id sec_1_170a-13 income_tax regs provides that the reliability of other reliable written records is determined on the basis of all of the facts and circumstances factors indicative of reliability include but are not limited to the contemporaneousness of the writing evidencing the contribution the regularity of the taxpayer’s recordkeeping procedures eg a contemporaneous diary entry stating the amount and date of the contribution and the name of the organization that is made by a taxpayer who regularly makes such diary entries and in the case of a de_minimis contribution any written or other evidence from the organization evidencing the contribution that would not otherwise constitute a receipt including a token traditionally associated with the organization and regularly given by the organization to persons making cash donations id petitioner has submitted into evidence a log of the and disputed monetary contributions of less than dollar_figure and copies of the following canceled checks date check no payee amount description cash sparkletts dollar_figure water dollar_figure donation water officemax dollar_figure supplies u s postmaster dollar_figure postage sam’s club dollar_figure supplie sec_2 mr barrueta dollar_figure repair-elec sparkletts dollar_figure water water officemax dollar_figure supplies officemax dollar_figure supplies gas co dollar_figure utilities sparkletts dollar_figure water water sam’s club dollar_figure supplies sparkletts dollar_figure water water sam’s club dollar_figure supplie sec_11 u s postmaster dollar_figure postage bishop batten2 dollar_figure donation pastor johnson2 dollar_figure donation total dollar_figure this contribution was made in and thus is not deductible as a charitable_contribution for see sec_170 respondent’s disallowance thereof is sustained respondent disallowed the deductions for these contributions reasoning that the payments fail the to or for_the_use_of the organization requirement see sec_170 since the checks were deposited into the individuals’ personal banking accounts rather than an account of a charitable_organization since petitioner has not proven that the payments were to or for_the_use_of a charitable_organization rather than for the personal_use of the individuals respondent’s disallowance thereof is sustained see 495_us_472 petitioner’s log also lists the following cash contributions of less than dollar_figure for which respondent disputes date method recipient amount description payment cash los angeles mission dollar_figure gift cash los angeles mission dollar_figure gift cash los angeles mission dollar_figure gift cash los angeles mission dollar_figure gift cash march of dimes dollar_figure gift cash neighborhood curb dollar_figure gift painting cash easter seals dollar_figure gift cash united negro dollar_figure gift college fund cash united negro college fund total dollar_figure gift dollar_figure petitioner has not provided receipts substantiating the foregoing charitable_contributions petitioner’s entitlement to her charitable_contribution deductions therefore hinges on the canceled checks or her other reliable written record the court finds that neither the notations on the canceled checks nor the payees of the canceled checks prove that petitioner paid the expenses on bethel’s behalf indeed the subject matter of the canceled checks indicates that the expenditures might be nondeductible personal expenses see sec_262 with respect to the log it is dated and appears to have been created by petitioner’s return preparer mr applewhite thus petitioner has failed to establish the contemporaneous nature of the log and she has not established that she regularly and contemporaneously recorded her contributions in the log see sec_1_170a-13 and b income_tax regs the court accords little probative weight to the log without other reliable evidence to substantiate her deductions for charitable_contributions of less than dollar_figure for and the court finds that petitioner is not entitled to claim her deductions in addition the court will not apply the cohan_rule to estimate a deductible amount see 39_f2d_540 2d cir see also 100_tc_32 the reporting requirements of sec_1_170a-13 income_tax regs are directory and not mandatory 85_tc_731 an estimate must have a reasonable evidentiary basis without reliable evidence upon which to base an estimate an allowance here would amount to unguided largesse 245_f2d_559 5th cir accordingly respondent’s determinations are sustained b donations of money or property of dollar_figure or more as is relevant here sec_170 provides that no deduction is allowed for all or part of any charitable_contribution of dollar_figure or more unless the contribution is substantiated by a contemporaneous written acknowledgment from the organization see also sec_1_170a-13 income_tax regs a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date the taxpayer files the original return for the taxable_year of the contribution or the due_date including extensions for filing the original return for the year sec_170 sec_1_170a-13 income_tax regs the written acknowledgment must state the amount of cash and a description but not necessarily the value of any property other than cash that the taxpayer donated and whether the organization provided any consideration to the taxpayer in exchange for the donation sec_170 and ii sec_1_170a-13 and ii income_tax regs to substantiate the following disputed deductions for charitable_contributions of dollar_figure or more petitioner has submitted into evidence a log of her contributions and certain letters payment_date method recipient amount description various cash bethel dollar_figure various cash bethel dollar_figure van payments cash bethel dollar_figure van insurance property dorothy dollar_figure bags clothing tv household brown school items property dorothy dollar_figure bags brown clothing tv school household_items dollar_figure total to substantiate the following disputed deductions for charitable_contributions of dollar_figure or more petitioner has submitted into evidence a log of her contributions copies of canceled checks certain letters and photographs date payment method recipient amount description mr degado dollar_figure repair-church check no check bishop dollar_figure donation no batten various cash bethel dollar_figure wrought iron black fence various cash bethel dollar_figure tractor mower various cash bethel dollar_figure van payments bethel dollar_figure van insurance property dorothy dollar_figure bags brown clothing tv school total household dollar_figure items although petitioner’s log shows a dollar_figure charitable_contribution for petitioner has provided three letters purporting to substantiate cash contributions of dollar_figure to bethel during a letter from bishop coward dated june 4the log and the letters fail to differentiate between contributions that were below dollar_figure and those of dollar_figure or more in the dollar_figure sum that petitioner alleges that she paid at various intervals during the court notes that such cash contributions would not be deductible even under the less stringent standard of sec_1_170a-13 income_tax regs because the letters do not show the dates of the various contributions or the amounts thereof alleges that petitioner paid dollar_figure in for major repair work on the property a letter from pastor kincy dated date alleges that petitioner made a contribution of dollar_figure in a letter from secretary jackson dated date alleges the same aside from other defects the three letters and the log fail to satisfy the requirement that the organization provide a statement as to whether or not the organization provided any goods or services in consideration for the donation see sec_170 sec_1_170a-13 income_tax regs therefore petitioner’s dollar_figure charitable_contribution_deduction is not allowable see kendrix v commissioner tcmemo_2006_9 disallowing the taxpayer’s charitable_contribution deductions because the requirements of sec_170 were not satisfied since the receipts did not state whether the church provided any goods or services in consideration for the contributions castleton v commissioner tcmemo_2005_58 affd 188_fedappx_561 9th cir 5petitioner testified that the title elder l c kincy is the name that she uses in her pastorage 6specifically the defects include petitioner’s log is not a written acknowledgment from the organization petitioner’s log the bishop coward letter and the secretary jackson letter were not contemporaneous and the pastor kincy letter acknowledging petitioner’s own charitable_contributions is suspect in that it purports to be written by an individual other than petitioner thus the court accords little weight to the pastor kincy letter petitioner cannot deduct the dollar_figure charitable_contribution for a tractor lawnmower that she allegedly donated to bethel because neither the log nor the letter dated date evidencing the contribution satisfies the contemporaneous acknowledgment requirements of sec_1_170a-13 and income_tax regs petitioner cannot deduct the dollar_figure payment to bishop batten because neither the log nor the canceled check evidencing the payment satisfies the acknowledgment requirements of sec_1_170a-13 and income_tax regs in addition since the check was deposited into bishop batten’s personal bank account rather than an account of a charitable_organization petitioner has not proven that the payment was to or for_the_use_of a charitable_organization rather than for the personal_use of the individual see sec_170 495_us_472 petitioner cannot deduct the items donated to the dorothy brown school because the log evidencing the contribution does not satisfy the contemporaneous acknowledgment requirements of sec_1_170a-13 and income_tax regs petitioner submitted no other records and did not present testimony from any other representative of bethel to substantiate her dollar_figure cash contributions her donation of the tractor lawnmower or her dollar_figure payment to bishop batten similarly petitioner provided no other evidence to substantiate her charitable_contributions to the dorothy brown school accordingly the court will not apply the cohan_rule to estimate a deductible amount see williams v united_states f 2d pincite vanicek v commissioner t c pincite see also cohan v commissioner f 2d pincite bond v commissioner t c pincite respondent’s determinations are sustained petitioner has provided a receipt a letter from bethel canceled checks the log and photographs of the old and new fence to substantiate payments of dollar_figure to a mr degado for her purchase of the black wrought iron fence the so-called receipt is dated date and purports to be from juan degado the receipt was not issued by mr degado the receipt was created on date by the new owner of the fencing business based upon information supplied by petitioner and allegedly by one of the workers who installed the fence the court therefore accords little weight to the receipt the letter from bethel concerning the fence is dated date and is signed by elder l c kincy pastor and sis angelique jackson secretary the letter acknowledges a dollar_figure donation for a foot black rod sic iron fence the letter however fails to satisfy the requirement that the 7petitioner did not call the worker as a witness to corroborate her charitable_contribution organization provide a statement as to whether the organization provided any goods or services in consideration for the donation see sec_170 sec_1_170a-13 income_tax regs the canceled checks consist of a dollar_figure payment to mr degado that was drawn on petitioner’s personal account on date and a dollar_figure payment to mr degado that contained the notation iron gates the canceled checks however are not written acknowledgments from the organization see sec_170 8the dollar_figure check was signed by petitioner on date and was drawn on an account titled in her mother’s name cal prob code sec west provides that title to a decedent’s property passes on the decedent’s death to the decedent’s heirs as prescribed by the laws governing intestate_succession as of date title to the account passed to petitioner’s father and certain heirs including petitioner see cal prob code secs and west supp see also 472_us_713 state law determines the nature of property rights federal_law determines the appropriate federal_income_tax treatment of petitioner’s dollar_figure purported contribution united_states v natl bank of commerce supra pincite an estate is a separate taxable entity see sec_641 herter v commissioner tcmemo_1961_19 generally estates are allowed deductions for charitable_contributions if the contributions are paid out of the estate’s gross_income and are made pursuant to the terms of the governing instrument sec_642 because petitioner is not the taxpayer who made the contribution she is not entitled to claim a deduction for the contribution see 257_f2d_798 3d cir 250_f2d_902 5th cir see also stussy v commissioner tcmemo_1997_293 taken together the canceled checks the letter the log and the photographs corroborate petitioner’s claim that she expended some money to purchase the fence on bethel’s behalf although petitioner has not complied with the substantiation requirements of sec_170 and the regulations thereunder the court is satisfied that petitioner made some payments on behalf of bethel--but not dollar_figure putting aside the evidentiary issues the receipt indicates that petitioner made three payments of dollar_figure a dollar_figure payment and a dollar_figure payment the record establishes that petitioner has not provided any other evidence establishing payments over dollar_figure to mr degado in thus petitioner has not proven that she paid the remaining dollar_figure in dollar_figure accordingly the court finds that petitioner is entitled to a dollar_figure charitable_contribution_deduction for the fence for see cohan v commissioner supra pincite estimates of a taxpayer’s deductions bear heavily against the taxpayer whose inexactitude is of his or her own making see also bond v commissioner supra pincite 9see supra note 10petitioner entered into evidence a bank statement for the period jan to showing a dollar_figure payment by draft that bears petitioner’s handwritten notation iron gates putting aside the hearsay matter the court notes that the payment was effective on date and posted on date thus it appears that petitioner would be entitled to this dollar_figure deduction if at all in not see sec_446 sec_461 petitioner cannot deduct the van payments as charitable_contributions since she continues to own the property the contributions therefore consist of less than petitioner’s entire_interest in the property and are not deductibledollar_figure see sec_170 sec_1_170a-7 income_tax regs cf logan v commissioner tcmemo_1994_445 classifying the donee’s rent-free use of the taxpayer’s real_property as a mere right to use property and disallowing a deduction for its fair rental value as a charitable_contribution under sec_170 respondent’s determination is sustained petitioner cannot deduct the insurance premium payments for the van as charitable_contributions petitioner has not shown that bethel was the sole beneficiary of the policy see 343_f2d_553 5th cir in addition neither petitioner’s log nor the letter from the insurance agent dated date satisfies the contemporaneous acknowledgment requirements of sec_1_170a-13 and income_tax regs respondent’s determination is sustaineddollar_figure 11in addition petitioner has not proven that the limited exceptions of sec_170 apply see also sec_1_170a-7 and b income_tax regs 12there is no evidence in the record as to the number of miles petitioner drove in her charitable endeavors that would allow a charitable_contribution_deduction based either on petitioner’s out-of-pocket expenses or on the standard_mileage_deduction see sec_170 sec_1_170a-1 income_tax regs iii mortgage interest_deduction sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness the indebtedness for purposes of sec_163 must in general be an obligation of the taxpayer and not an obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir petitioner was not directly liable on the mortgages for which she claimed a mortgage interest_deduction but petitioner argues that she is entitled to a deduction for mortgage interest that she paid in pursuant to sec_1_163-1 income_tax regs which provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness petitioner claims that she has both a vested and an equitable interest in her mother’s property at e newfield st petitioner testified that she started making the mortgage payments in february when her mother became ill and was no longer able to work state law determines the nature of property rights while federal_law determines the appropriate federal_income_tax treatment of those rights see 472_us_713 363_us_509 thus whatever rights or interests petitioner held in the property is determined pursuant to california law as is relevant here title to the property of a decedent’s estate vests subject_to administration in his or her heirs immediately upon death under california law cal prob code sec olson v toy cal rptr 2d ct app bethel v kerksey in re estate of williams cal rptr ct app when there is an intestate_succession there is an automatic vesting of title in the intestate heirs subject_to administration see also cal prob code secs and such vesting is not contingent on any assent acceptance or election by the heirs taylor v crippled children’s socy in re estate of taylor cal rptr ct app citing martin v mcgrath in re meyer’s estate p 2d cal dist ct app the court considers several factors when determining whether a taxpayer is an equitable or beneficial_owner of the property and thus entitled to mortgage interest deductions see blanche v commissioner tcmemo_2001_63 affd 33_fedappx_704 5th cir as is relevant here the factors include whether the taxpayer had a right to possess the property and to enjoy the use rents or profits thereof whether the taxpayer had a duty to maintain the property whether the taxpayer was responsible for insuring the property whether the taxpayer bore the risk of loss of the property whether the taxpayer was obligated to pay taxes assessments and charges against the property and whether the taxpayer had the right to improve the property without the owner’s consent id several of these factors weigh against petitioner for the period before her mother’s death on date specifically there is no indication that petitioner bore the risk of loss or that she was responsible for maintaining the property insuring the property or paying any taxes assessments or charges and there is no indication that she had the right to make improvements thus the court finds that petitioner was not an equitable or beneficial_owner of the property before her mother’s death on date petitioner is not entitled to mortgage interest deductions for payments she made before date because she was not directly liable on the notes securing the mortgages and she has failed to prove that she was the legal equitable or beneficial_owner of the property before august dollar_figure the property’s legal_title however passed in part to petitioner on date petitioner is entitled to mortgage interest deductions for payments she made from date subject_to the substantiation requirement of sec_6001 see zards v commissioner tcmemo_1995_497 only mortgage interest_paid for the period after the taxpayer becomes the legal or equitable owner of the property is deductible by the taxpayer petitioner provided copies of forms mortgage interest statement to substantiate her mortgage interest deductions the forms show interest payments in of dollar_figure to countrywide home loans countrywide dollar_figure to popa federal credit_union popa and dollar_figure to vodofsky in addition petitioner provided two canceled checks issued in date one to countrywide for dollar_figure and one to popa for dollar_figure petitioner also entered into evidence bank statements from september to date for september petitioner handwrote on the statement hp next to drafts in the sum of dollar_figure for october petitioner handwrote on the 13if a taxpayer pays mortgage interest accrued before the date he became the legal or equitable owner of the mortgaged property the amount must be capitalized as part of his cost of the property see koehler v commissioner tcmemo_1978_381 and cases cited therein statement 2nd with respect to a transfer to coleman lula m loan for dollar_figure for november petitioner handwrote on the statement 2nd with respect to a transfer to coleman lula m loan for dollar_figure and hp for a withdrawal to mrs associates for dollar_figure for december petitioner handwrote on the statement 2nd with respect to a transfer to coleman lula m loan for dollar_figure and hp with respect to withdrawals to countrywide in the sum of dollar_figure and mortgage jit pmt for dollar_figure it is unclear from the record that the september drafts and the payment to mrs associates were in fact mortgage payments in addition it is unclear from the record whether the mortgage jit pmt relates to the three mortgages for which interest deductions were claimed rather than to petitioner’s home at the e 90th address for which no form_1098 was entered into evidence petitioner testified that she makes four mortgage payments one to countrywide one to washington mutual one to vodofsky and one to popa according to petitioner the mortgage jit pmt could be to any one of the other three from the evidence the court finds that petitioner is not entitled to mortgage interest deductions for the vodofsky mortgage because she has not established that she made interest payments from august to date see sec_163 h with respect to the countrywide mortgage petitioner has established that she made interest payments in september and date but she failed to establish that she made interest payments in august october and date consequently the court finds that petitioner is entitled to deductions for mortgage interest_paid to countrywide in september and date see sec_163 h with respect to the popa mortgage petitioner has established that she made interest payments from september to date accordingly the court finds that petitioner is entitled to deductions for mortgage interest_paid to popa from september to date iv theft_loss deduction in general sec_165 and c allows an individual a deduction for any theft sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise among other requirements petitioner must establish that she personally sustained the theft_loss see 15_tc_135 only the owner of the misappropriated property is entitled to a theft_loss deduction because the loss is personal to the owner malik v commissioner tcmemo_1995_204 taxpayer could not claim a theft_loss deduction because he was not the victim of the theft the police officer’s incident report states that the location of the theft was bethel the officer’s narrative explains that unknown person s broke into the interior of bethel and stole computers including monitors and printers worth dollar_figure that were located in an office in the northwest corner of bethel on her form_4684 casualties and thefts loss petitioner described the theft event as a home burglary and described the misappropriated property as various household_items worth dollar_figure petitioner testified that the items were taken from bethel not from her residence petitioner explained that she uses many different things down at bethel but they are my personal items petitioner also testified that she did not have anything to prove that she owned the items according to petitioner she had to take the loss because bethel did not have insurance petitioner has failed to prove that she owned the misappropriated property see also 294_f2d_328 4th cir the court may reject a taxpayer’s uncorroborated self-serving testimony affg 34_tc_845 87_tc_74 same because petitioner has failed to establish that she personally sustained a theft_loss respondent’s disallowance of the theft_loss is sustained see draper v commissioner supra pincite malik v commissioner supra see also 503_us_79 stating that deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claim the deduction v accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement of income taxdollar_figure sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard negligence 14because the court finds that petitioner was negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id the court finds that respondent has met his burden of production and that petitioner was negligent petitioner did not properly substantiate her deductions as required by the code and the regulations petitioner did not establish a defense for her noncompliance with the code’s requirements respondent’s determinations are sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot to reflect the foregoing decisions will be entered under rule
